Name: Commission Regulation (EEC) No 2920/91 of 4 October 1991 amending Regulation (EEC) No 1641/91 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients required for their application
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 Official Journal of the European Communities No L 279/ 17 . 10. 91 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 2920/91 of 4 October 1991 amending Regulation (EEC) No 1641/91 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients required for their application THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture (x), as last amended by Regu ­ lation (EEC) No 2205/90 (*), and in particular Article 9 (2) thereof, Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 1677/85 were fixed by Commission Regulation (EEC) No 1641 /91 (3), as last amended by Regulation (EEC) No 2564/91 (4); Whereas Commission Regulation (EEC) No 3153/85 (s), as last amended by Regulation (EEC) No 3672/89 (6), lays down detailed rules for calculating monetary compensatory amounts ; whereas the spot market rates recorded as provided for in Regulation (EEC) No 3153/85 in the period 25 September to 1 October 1991 for the Spanish peseta lead, pursuant to Article 9 (2) of Regulation (EEC) No 1677/85, to an adjustment of the monetary compensatory amounts applicable to Spain, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 1641 /91 is hereby amended as follows : 1 . The column headed 'Spain' in parts 1 , 3 , 5 , 7 and 8 of Annex I is replaced by that in Annex I hereto. 2 . Annex II is replaced by Annex II hereto. Article 2 This Regulation shall enter into force on 7 October 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 October 1991 . For the Commission Ray MAC SHARRY Member of the Commission C) oj No L 164, 24 . 6 . 1985, p. 6 . O OJ No L 201 , 31 . 7 . 1990, p. 9 . C) OJ No L 153, 17 . 6 . 1991 , p. 1 . O OJ No L 244, 31 . 8 . 1991 , p., 1 . O OJ No L 310, 21 . 11 . 1985 , p. 4 . C) OJ No L 358, 8 . 12 . 1989, p. 28 . No L 279/2 Official Journal of the European Communities 7. 10. 91 ANNEX I PARTI SECTOR CEREALS Monetary compensatory amounts \ \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl  1 000 kg  . 0709 90 60 430,77 0712 90 19 430,77 1001 10 10 553,26 1001 10 90 553,26 1001 90 91 430,77 1001 90 99 430,77 1002 00 00 409,25 1003 00 10 409,25 1003 00 90 409,25 1004 00 10 392,88 1004 00 90 392,88 1005 10 90 430,77 1005 90 00 430,77 1007 00 90 409,25 1008 20 00 409,25 1101 00 00 522,26 1102 10 00 492,13 1102 20 10 603,08 1102 20 90 193,85 1102 90 10 417,44 1102 90 30 400,74 1102 90 90 11-1 7285 417,44 11-1 7286 417,44 1103 11 10 697,84 1103 1190 564,04 1103 12 00 550,03 1103 13 11 11-2 7287 624,62 1103 13 19 624,62 1103 1390 439,39 1103 19 10 417,44 1103 19 30 572,95 1103 19 90 11-1 7285 417,44 11-1 7286 417,44 1103 21 00 439,39 1103 29 10 417,44 1103 29 20 417,44 1103 29 30 400,74 7. 10. 91 Official Journal of the European Communities No L 279/3 I Positive \ Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy lit France FF Greece Dr Ireland £ Irl  1 000 kg  1103 29 40 439,39 1103 29 90 11-1 7285 417,44 11-1 7286 417,44 1104 11 10 417,44 1104 11 90 572,95 1104 12 10 400,74 1104 12 90 707,18 1104 19 10 439,39 1104 19 30 417,44 1104 19 50 473,85 1104 19 99 11-1 7285 417,44 11-1 7286 417,44 1104 21 10 417,44 1104 21 30 572,95 1104 21 50 654,80 1104 21 90 417,44 1104 22 10 11-6 7158 400,74 11-6 7159 707,18 1104 22 30 550,03 1104 22 50 400,74 1104 22 90 400,74 1104 23 10 ' 439,39 1104 23 30 439,39 1104 23 90 439,39 1104 29 11 439,39 1104 29 15 417,44 1104 29 19 11-3 7290 417,44 11-3 7291 417,44 1104 29 31 439,39 1104 29 35 417,44 1104 29 39 11-3 7290 417,44 11-3 7291 417,44 1104 29 91 439,39 1104 29 95 417,44 1104 29 99 11-1 7285 417,44 11-1 7286 417,44 1104 30 10 323,08 1104 30 90 129,23 1107 10 11 766,78 1107 10 19 572,93 1107 10 91 728,47 1107 10 99 544,30 1107 20 00 634,34 1108 11 00 11-4 7294 728,01 11-4 7295 C) 728,01 No L 279/4 Official Journal of the European Communities 7. 10. 91 \ Positive I Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl  1000 kg  1108 12 00 11-4 7294 650,47 11-4 7295 O 650,47 1108 13 00 11-5 7296 650,47 11-5 7297 O 650,47 1108 14 00 11-4 7294 650,47 11-4 7295 O 650,47 1108 19 90 11-4 7294 650,47 11-4 7295 O 650,47 1109 00 00 990,78 1702 30 91 17-9 7318 848,62 1702 30 99 17-9 7318 650,47 1702 40 90 650,47 1702 90 50 650,47 1702 90 75 887,39 1702 90 79 620,31 2106 90 55 650,47 2302 10 10 23-1 7622  23-1 7623 177,91 2302 10 90 368,53 2302 20 10 177,91 2302 20 90 368,53 2302 30 10 177,91 2302 30 90 381,24 2302 40 10 177,91 2302 40 90 381,24 2303 10 11 861,55 2309 10 11 23-2 7624  23-2 7625 51,69 2309 10 13 23-8 7541 (2)  23-8 7542 (*) 670,14 23-8 7543 O 1 340,27 23-8 7544 (2)  23-8 7545 (2) 104,72 23-8 7546 (2) 209,43 23-8 7547 O  23-8 7548 (2) 1 110,97 23-8 7549 (2) 2 221,94 23-8 7550 O 51,69 23-8 7551 O 721,83 23-8 7552 (2) 1 391,96 23-8 7626 (2) 51,69 23-8 7627 (2) 156,41 23-8 7628 (2) 261,12 23-8 7629 (2) 51,69 23-8 7630 (2) 1 162,66 t 7 . 10 . 91 Official Journal of the European Communities No L 279/5 N I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Fta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl  1 000 kg  2309 10 13 23-8 7631 (2) 2 273,63 2309 10 31 23-3 7624  23-3 7691 163,69 2309 10 33 23-9 7541 (l)  23-9 7542 (2) 670,14 23-9 7543 (2) 1 340,27 23-9 7544 (2)  23-9 7545 (2) 104,72 23-9 7546 (2) 209,43 23-9 7547 (2)  23-9 7548 (2) 1 110,97 23-9 7549 (2) 2 221,94 23-9 7645 O 163,69 23-9 7646 (2) 833,83 23-9 7647 (2) 1 503,96 23-9 7648 (2) 163,69 23-9 7649 (2) 268,41 23-9 7650 t2) 373,12 23-9 7651 (2) 163,69 23-9 7652 (2) 1 274,66 23-9 7653 (2) 2 385,63 2309 10 51 23-4 7624  23-4 7692 323,08 2309 10 53 23-10 7541 (2)  23-10 7542 (2) 670,14 23-10 7543 C) 1 340,27 23-10 7544 (2)  23-10 7545 (2) 104,72 23-10 7546 (2) 209,43 23-10 7547 (2)  23-10 7548 (2) 1 110,97 23-10 7549 (2) 2 221,94 23-10 7654 C) 323,08 23-10 7655 O 993,22 23-10 7656 (2) 1 663,35 23-10 7657 C) 323,08 23-10 7658 (2) 427,80 23-10 7659 (2) 532,51 23-10 7660 (2) 323,08 23-10 7661 (2) 1 434,05 23-10 7662 (2) 2 545,02 2309 90 31 23-5 7624  23-5 7693 51,69 2309 90 33 23-11 7541 (2)  23-11 7542 (2) 670,14 No L 279/6 Official Journal of the European Communities 7 . 10. 91 \ \ \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl  1 000 kg  2309 90 33 23-11 7543 (2) 1 340,27 23-11 7544 O  23-11 7545 (2) 104,72 23-11 7546 O 209,43 23-11 7547 (2)  . 23-11 7548 O 1110,97 23-11 7549 (2) 2 221,94 23-11 7663 O 51,69 23-11 7664 (2) 721,83 23-11 7665 O 1391,96 23-11 7666 (2) 51,69 23-11 7667 (2) 156,41 23-11 7668 (2) 261,12 23-11 7669 (2) 51,69 23-11 7670 (2) 1 162,66 23-11 7671 (2) 2 273,63 2309 90 41 23-6 7624  23-6 7694 163,69 2309 90 43 23-12 7541 (2)  23-12 7542 (2) 670,14 23-12 7543 (2) 1 340,27 23-12 7544 (2)  23-12 7545 (2) 104,72 23-12 7546 (2) 209,43 23-12 7547 (2)  23-12 7548 (2) 1 110,97 23-12 7549 (2) 2 221,94 23-12 7672 (2) 163,69 23-12 7673 (2) 833,83 23-12 7674 (2) 1 503,96 23-12 7675 (2) 163,69 23-12 7676 (2) 268,41 23-|12 7677 (2) 373,12 23-12 7678 (2) 163,69 23-12 7679 (2) 1 274,66 23-12 7680 (2) 2 385,63 2309 90 51 23-7 7624  23-7 7695 323,08 2309 90 53 23-13 7541 (2)  23-13 7542 (2) 670,14 23-13 7543 (2) ' 1 340,27 23-13 7544 (2)  23-13 7545 (2) 104,72 23-13 7546 (2) 209,43 23-13 7547 (2)  7. 10. 91 Official Journal of the European Communities No L 279/7 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl  1000 kg  2309 90 53 23-13 7548 0 1 110,97 23-13 7549 (z) 2 221,94 23-13 7681 O 323,08 23-13 7682 (2) 993,22 23-13 7683 (2) 1 663,35 23-13 7684 (*) 323,08 23-13 7685 (2) 427,80 23-13 7686 (*) 532,51 23-13 7687 ( ») 323,08 23-13 7688 (2) 1 434,05 23-13 7689 O 2 545,02 (*) When completing the customs formalities, the applicant must state in the declaration provided for this purpose the content by weight of starch, expressed as dry matter, per 1 000 kg of the product. (*) When completing customs formalities, the party concerned shall state in the declaration provided for this purpose, in particular, the actual content by weight per tonne of finished product of :  milk powder or granules (other than whey),  whey powder or granules,  added casein and/or caseinate. No L 279/8 Official Journal of the European Communities 7. 10 . 91 PART 3 SECTOR BEEF AND VEAL Monetary compensatory amounts \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands Fl Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy lit France FF Greece Dr Ireland £ Irl  100 kg live weight  0102 90 10 O 489,74 0102 90 31 (') 489,74 0102 90 33 0 489,74 0102 90 35 C) 489,74 0102 90 37 489,74  100 kg net weight  0201 10 10 930,50 0201 10 90 930,50 0201 20 21 930,50 0201 20 29 930,50 0201 20 31 744,40 0201 20 39 744,40 0201 20 51 1 116,60 0201 20 59 1 116,60 0201 20 90 744,40 0201 30 00 1 273,32 0202 10 00 827,65 0202 20 10 O 827,65 0202 20 30 02-1 7014 132,43 02-1 7018 132,43 02-1 7019 O 662,12 0202 20 50 02-1 7014 206,91 02-1 7018 206,91 02-1 7019 O 1 034,57 0202 20 90 O 662,12 0202 30 10 O 1 034,57 0202 30 50 C)C) 1 034,57 0202 30 90 02-2 7034 206,91 02-2 7038 (') 1 034,57 0206 10 95 1 273,32 0206 29 91 1 034,57 0210 20 10 744,40 0210 2b 90 1 062,73 0210 90 41 1 062,73 0210 90 90 1 062,73 1602 50 10 16-4 7330 1 062,73 16-4 7331 636,66 16-4 7332 426,07 1602 90 61 16-4 7332 426,07 7. 10. 91 Official Journal of the European Communities No L 279/9 (*) The compensatory amount shall not be applied on animals imported within an annual tariff quota to be granted by the competent authorities of the European Communities : (a) for heifers and cows, other than those intended for slaughter, of the grey, brown, and motded yellow Simmental and Pinzgau breeds ; (b) for bulls, heifers and cows, other than those intended for slaughter, of the mottled Simmental breed, the Schwyz breed and the Friburg breed. (*) The compensatory amount shall not be applied :  in respect of auantities coming within an annual tariff quota of 50 000 tonnes, expressed in boned meat, to be granted by the competent authorities of the European Communities for frozen beef and veal,  in respect of auantities coming within an annual tariff quota of 2 250 tonnes, expressed in boned meat, to be granted by the competent authorities of the European Communities for frozen buffalo meat. (') Entry under this CN code is subject to the production of a certificate issued on conditions laid down by the competent authorities of the European Communities. No L 279/ 10 Official Journal of the European Communities 7 . 10, 91 PART 5 SECTOR MILK AND MILK PRODUCTS Monetary compensatory amounts I I I \ Positive I Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl  100 kg  0401 04-1 7058 a+e 0402 10 11 652,91 0402 10 19 04-3 7059  04-3 7074 346,04 04-3 7079 652,91 04-3 7222  0402 10 91 04-4 7089 d+f 0402 10 99 04-4 7089 d+f 0402 21 11 04-2 7744 a+c 0402 21 17 04-6 7098  04-6 7099 346,04 04-6 7114 a+c 04-6 7224  0402 21 19 04-2 7744 a+c 0402 2191 04-2 7744 a+c 0402 2199 04-2 7744 a+c 0402 29 , 04-2 7744 a+c+f 0402 91 04-2 7744 a+c 0402 99 04-2 7744 a+c+f 0403 10 02 04-2 7744 a+c 0403 10 04 04-2 7744 a+c 0403 10 06 04-2 7744 a+c 0403 10 12 04-2 7744 a+c+f 0403 10 14 04-2 7744 a+c+f 0403 10 16 04-2 7744 a+c+f 0403 10 22 04-2 7744 a+c 0403 10 24 04-2 7744 a+c 0403 10 26 04-2 7744 a+c 0403 10 32 04-2 7744 a+c+f 0403 10 34 04-2 7744 a+c+f 040310 36 04-2 7744 a+c+f 0403 9011 04-5 7093  04-5 7094 346,04 04-5 7097 652,91 04-5 7223  0403 90 13 04-6 7098  04-6 7099 346,04 04-6 7114 a+c 04-6 7224  7. 10 . 91 Official Journal of the European Communities No L 279/ 1 1 I Positive \ II Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl  100 kg  0403 90 19 04-2 7744 a+c 0403 90 31 04-4 7089 d+f 0403 90 33 04-2 7744 a+c+f 0403 90 39 04-2 7744 a+c+f 0403 90 51 04-2 7744 a+c 0403 90 53 04-2 7744 a+c 0403 90 59 04-2 7744 a+c 0403 90 61 04-2 7744 a+c+f 0403 90 63 04-2 7744 a+c+f 0403 90 69 04-2 7744 a+c+f 0404 90 11 04-2 7744 a+c 0404 90 13 04-2 7744 a+c 0404 90 19 04-2 7744 a+c 0404 90 31 04-2 7744 a+c 0404 90 33 04-2 7744 a+c 0404 90 39 04-2 7744 a+c 0404 90 51 04-2 7744 a+c+f 0404 90 53 04-2 7744 a+c+f 0404 90 59 04-2 7744 a+c+f 0404 90 91 04-2 7744 a+c+f 0404 90 93 04-2 7744 a+c+f 0404 90 99 04-2 7744 a+c+f 0405 04-7 7118 408,81 04-7 7119 419,03 04-7 7134 439,23 04-7 7138 450,21 04-7 7139 501,98 04-7 7154 514,53 04-7 7174  04-7 7178  04-7 7179  04-7 7189 950,71 04-7 7193 974,48 04-7 7194 b x coef 04-7 7197  04-7 7198 b x coef 04-7 7199  04-7 7214 b x coef 04-7 7218  04-7 7219  04-7 7225 b 04-7 7280 b x coef 04-7 7281  0406 10 10 04-8 7226  04-8 7227 832,39 No L 279/12 Official Journal of the European Communities 7. 10 . 91 \ I \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands Fi Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl  100 kg  0406 10 10 04-8 7228 895,14 04-8 7229 572,27 04-8 7230 702,76 04-8 7231 260,12 04-8 7232 358,04 0406 10 90 04-8 7226  04-8 7228 895,14 04-8 7230 702,76 04-8 7232 358,04 0406 20 10  0406 20 90 04-9 7233 895,14 04-9 7234 1 225,81 0406 30 10 04-10 7235  04-10 7236 321,09 04-10 7237 469,84 04-10 7238 682,11 04-10 7239 808,91 0406 30 31 04-10 7235  04-10 7236 321,09 04-10 7237 469,84 04-10 7238 682,11 0406 30 39 04-10 7235  04-10 7238 682,11 04-10 7239 808,91 0406 30 90 808,91 0406 40 00 04-11 7240  04-11 7241 840,39 0406 90 11 04-12 7242 702,76 04-12 7243  04-12 7244 832,39 04-12 7245 895,14 04-12 7246 572,27 04-12 7247 702,76 0406 90 13 04-13 7248  04-13 7250 1 046,34 0406 90 15 04-13 7248  04-13 7250 1 046,34 0406 90 17 04-13 7248  04-13 7249 702,76 04-13 7250 1 046,34 0406 90 19  0406 90 21 04-14 7251  04-14 7252 953,20 0406 90 23 04-15 7254  04-15 7255 832,39 7. 10. 91 Official Journal of the European Communities No L 279/13 \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands Fl Spain Ptt Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl  100 kg  0406 90 23 04-15 7256 895,14 04-15 7257 572,27 04-15 7258 702,76 0406 90 25 04-15 7254  04-15 7255 832,39 04-15 7256 895,14 04-15 7257 572,27 04-15 7258 702,76 0406 90 27 04-15 7254  04-15 7255 832,39 04-15 7256 , 895,14 04-15 7257 572,27 04-15 7258 702,76 0406 90 29 04-15 7253  04-15 7254  04-15 7255 832,39 04-15 7256 895,14 04-15 7257 572,27 04-15 7258 702,76 0406 90 31 04-15 7253  04-15 7254  04-15 7255 832,39 04-15 7256 895,14 04-15 7257 572,27 04-15 7258 702,76 0406 90 33 04-15 7253  04-15 7254  04-15 7255 832,39 04-15 7256 895,14 04-15 7257 572,27 04-15 7258 702,76 0406 90 35 04-16 7259  04-16 7274 832,39 04-16 7277 895,14 04-16 7278 572,27 04-16 7279 702,76 0406 90 37 04-16 7259  04-16 7274 832,39 04-16 7277 895,14 04-16 7278 572,27 04-16 7279 702,76 0406 90 39 04-15 7254  04-15 7255 832,39 04-15 7256 895,14 04-15 7257 572,27 No L 279/ 14 Official Journal of the European Communities 7 . 10. 91 I \ Notes Positive Negative CN code Table Additionalcode Germany DM Nether ­ lands FI Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Ut France FF Greece Dr Ireland £ Irl  100 kg  0406 90 39 04-15 7258 702,76 0406 90 50 04-15 7253  04-15 7254  04-15 7255 832,39 04-15 7256 895,14 04-15 7257 572,27 04-15 7258 702,76 0406 90 61  0406 90 63  0406 90 69 1 225,81 0406 90 71 04-8 7226  04-8 7227 832,39 04-8 7228 895,14 04-8 7229 572,27 04-8 7230 702,76 0406 90 73 04-16 7259  04-16 7274 832,39 04-16 7277 895,14 04-16 7278 572,27 04-16 7279 702,76 0406 90 75 04-16 7259  04-16 7274 832,39 04-16 7277 895,14 04-16 7278 572,27 04-16 7279 702,76 0406 90 77 04-16 7259  04-16 7274 832,39 04-16 7277 895,14 04-16 7278 572,27 04-16 7279 702,76 0406 90 79 04-16 7259  04-16 7274 832,39 04-16 7277 895,14 04-16 7278 572,27 04-16 7279 702,76 0406 90 81 04-16 7259  04-16 7274 832,39 04-16 7277 895,14 04-16 7278 572,27 04-16 7279 702,76 0406 90 83  0406 90 85 04-16 7259  04-16 7274 832,39 04-16 7277 895,14 04-16 7278 572,27 7. 10 . 91 Official Journal of the European Communities No L 279/ 15 I \ \ 1 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl  100 kg  0406 90 85 04-16 7279 702,76 0406 90 89 04-15 7253  04-15 7254  04-15 7255 832,39 04-15 7256 895,14 04-15 7257 572,27 04-15 7258 702,76 0406 90 91 04-8 7226  04-8 7231 260,12 04-8 7232 358,04 0406 90 93 04-8 7226  04-8 7231 260,12 04-8 7232 358,04 0406 90 97 04-8 7226  04-8 7228 895,14 04-8 7230 702,76 04-8 7232 358,04 0406 90 99 04-8 7226  04-8 7228 895,14 04-8 7230 702,76 04-8 7232 358,04 2309 10 15 23-14 7553 67,01 23-14 7554 134,03 23-14 7555 201,04 23-14 7556 251,30 23-14 7557 281,46 23-14 7558 301,56 23-14 7559 10,47 23-14 7569 20,94 23-14 7573 31,41 23-14 7574 39,27 23-14 7577 43,98 23-14 7578 47,12 23-14 7579 111,10 23-14 7580 222,19 23-14 7581 333,29 23-14 7582 416,61 23-14 7583 466,61 23-14 7584 499,94 23-14 7885  2309 10 19 23-14 7553 67,01 23-14 7554 134,03 23-14 7555 201,04 23-14 7556 251,30 23-14 7557 281,46 No L 279/ 16 Official Journal of the European Communities 7. 10 . 91 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy lit France FF Greece Dr Ireland £ Irl  100 kg  2309 10 19 23-14 7558 301,56 23-14 7559 10,47 23-14 7569 20,94 23-14 7573 31,41 , 23-14 7574 39,27 23-14 7577 43,98 23-14 7578 47,12 23-14 7579 111,10 23-14 7580 222,19 23-14 7581 333,29 23-14 7582 416,61 23-14 7583 466,61 23-14 7584 499,94 23-14 7885  2309 10 39 23-14 7553 67,01 23-14 7554 134,03 23-14 7555 201,04 23-14 7556 251,30 23-14 7557 281,46 23-14 7558 301,56 23-14 7559 ' 10,47 23-14 7569 20,94 23-14 7573 31,41 23-14 7574 39,27 23-14 7577 43,98 23-14 7578 47,12 23-14 7579 111,10 23-14 7580 222,19 23-14 7581 333,29 23-14 7582 416,61 23-14 7583 466,61 23-14 7584 499,94 23-14 7885  2309 10 59 23-14 7553 67,01 23-14 7554 134,03 23-14 7555 201,04 23-14 7556 251,30 23-14 7557 281,46 23-14 7558 301,56 23-14 7559 10,47 23-14 7569 20,94 23-14 7573 31,41 23-14 7574 39,27 23-14 7577 43,98 23-14 7578 47,12 7 . 10. 91 Official Journal of the European Communities No L 279/17 \ I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl  100 kg  2309 10 59 23-14 7579 111,10 23-14 7580 222,19 23-14 7581 333,29 23-14 7582 416,61 23-14 7583 466,61 23-14 7584 499,94 23-14 7885  2309 10 70 23-14 7553 67,01 23-14 7554 134,03 23-14 7555 201,04 23-14 7556 251,30 23-14 7557 281,46 23-14 7558 ' 301,56 23-14 7559 10,47 23-14 7569 20,94 23-14 7573 31,41 23-14 7574 39,27 23-14 7577 43,98 23-14 7578 47,12 23-14 7579 111,10 23-14 7580 222,19 23-14 7581 333,29 23-14 7582 416,61 23-14 7583 466,61 23-14 7584 499,94 23-14 7885  2309 90 35 23-14 7553 67,01 23-14 7554 134,03 23-14 7555 201,04 23-14 7556 251,30 23-14 7557 281,46 23-14 7558 301,56 23-14 7559 10,47 23-14 7569 20,94 23-14 7573 31,41 23-14 7574 39,27 23-14 7577 43,98 23-14 7578 47,12 23-14 7579 111,10 23-14 7580 222,19 23-14 7581 333,29 23-14 7582 416,61 23-14 7583 466,61 23-14 7584 499,94 23-14 7885  No L 279/ 18 Official Journal of the European Communities 7. 10. 91 \ 1 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pea Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Ireland £ Irl  100 kg  2309 90 39 23-14 7553 67,01 23-14 7554 134,03 23-14 7555 201,04 23-14 7556 251,30 23-14 7557 281,46 23-14 7558 301,56 23-14 7559 10,47 23-14 7569 20,94 23-14 7573 31,41 23-14 7574 39,27 23-14 7577 43,98 23-14 7578 47,12 23-14 7579 111,10 23-14 7580 222,19 23-14 7581 333,29 23-14 7582 416,61 23-14 7583 466,61 23-14 7584 499,94 23-14 7885  2309 90 49 23-14 7553 67,01 23-14 7554 134,03 23-14 7555 201,04 23-14 7556 251,30 23-14 7557 281,46 23-14 7558 301,56 23-14 7559 10,47 23-14 7569 20,94 23-14 7573 31,41 23-14 7574 39,27 23-14 7577 43,98 23-14 7578 47,12 23-14 7579 111,10 23-14 7580 222,19 23-14 7581 333,29 23-14 7582 416,61 23-14 7583 466,61 23-14 7584 499,94 23-14 7885  2309 90 59 23-14 7553 67,01 23-14 7554 134,03 23-14 7555 201,04 23-14 7556 251,30 23-14 7557 281,46 23-14 7558 301,56 23-14 7559 10,47 7. 10. 91 Official Journal of the European Communities No L 279/ 19 Positive \ Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands R Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl  100 kg  2309 90 59 23-14 7569 20,94 23-14 7573 31,41 23-14 7574 39,27 23-14 7577 43,98 23-14 7578 47,12 23-14 7579 111,10 23-14 7580 222,19 23-14 7581 333,29 23-14 7582 416,61 23-14 7583 466,61 23-14 7584 499,94 23-14 7885  2309 90 70 23-14 7553 67,01 23-14 7554 134,03 23-14 7555 201,04 23-14 7556 251,30 23-14 7557 281,46 23-14 7558 301,56 23-14 7559 10,47 23-14 7569 20,94 23-14 7573 31,41 23-14 7574 39,27 23-14 7577 43,98 23-14 7578 47,12 23-14 7579 111,10 23-14 7580 222,19 23-14 7581 333,29 23-14 7582 416,61 23-14 7583 466,61 23-14 7584 499,94 23-14 7885  % milk fat/100 kg product  10,642 11,637  ¢/# non-fatty lactic dry matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product  5,723 % lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product  6,529 a b c d No L 279/20 Official Journal of the European Communities 7 . 10 . 91 I I Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland ............. DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl  °/o non-fatty lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product  0,520  °/o sucrose/100 kg product  1,762 e f Annex For certain milk products, falling within CN codes 0401 , 0402, 0403 and 0404, the applicant, when completing customs formalities, shall state on the declaration provided for this purpose : the weight of fat, the weight of non-fatty lactic drv matter and the weight of added sucrose, contained in 100 kg of product, as well as whether or not whey and/or lactose and/or casein and/or caseinates nave been added, and where this is the case, the actual content by weight of these products and the lactose contentof the addedwhey. 7 . 10 . 91 Official Journal of the European Communities No L 279/21 PART 7 SECTOR SUGAR Monetary compensatory amounts I \ I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl 1701 11 10 17-5 7334 ( ») 17-5 7335 1701 11 90 17-5 7334 (') 17-5 7335 1701 12 10 17-5 7334 O 17-5 7335 1701 12 90 17-5 7334 0) 17-5 7335 1701 91 00 17-6 7337 (2) 1701 99 10 17-7 7340 1701 99 90 17-7 7340 1702 30 10 17-8 7341 1702 40 10 17-8 7341 1702 60 10 17-8 7341 1702 60 90 17-10 7345 ( ») 17-10 7346 C) 17-10 7347 (J) 1702 90 30 17-8 7341 1702 90 60 17-11 7349 (J) 17-11 7350 O 17-11 7351 O 1702 90 71 17-12 7353 (J) 1702 90 90 17-10 7345 (') 17-10 7346 (J) 17-10 7347 (J) 2106 90 30 21-5 7419 2106 90 59 21-6 7423 (J) 21-6 7424 O 21-6 7425 C)  100 kg  148,09 148,09 148,09 148,09 148,09 148,09 148,09 148,09 176,25 176,25 176,25  100 kg of dry matter  153,37 153,37 153,37  °/o sucrose content and 100 kg net  1,762 1,762 1,762  100 kg of dry matter  153,37  °/o sucrose content and 100 kg net  1,762 1,762 1,762 1,762 1,762 1,762 1,762  100 kg of dry matter  153,37  °/o sucrose content and 100 kg net  1,762 1,762 1,762 No L 279/22 Official Journal of the European Communities 7 . 10 . 91 (  ) Where the yield of the raw sugar differs from that of the standard quality defined by Regulation (EEC) No 431 /68 (OJ No L 89, 10 . 4 . 1968 , p. 3) the monetary compensatory amount shall be adjusted in accordance with the provisions of Article 2 of Regulation (EEC) No 837/68 (OJ No L 151 , 30 . 6 . 1968 , p. 42). (2) For flavoured or coloured sugar the monetary compensatory amount per 100 kg of the product in question shall be equal to the amount indicated multiplied by the sucrose content expressed as a percentage. (3) The sucrose content, including other sugars expressed as sucrose, shall be determined in accordance with Article 7 (2) of Regulation (EEC) No 837/68 in the case of imports and in accordance with Article 13 of Regulation (EEC) No 394/70 (OJ No L 50 , 4 . 3 . 1970, p. 1 ) in the case of exports . 7 . 10 . 91 Official Journal of the European Communities No L 279/23 PART 8 PRODUCTS TO WHICH REGULATION (EEC) No 3033/80 RELATES Monetary compensatory amounts \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs  Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl  100 kg  0403 10 51 587,62 0403 10 53 630,17 0403 10 59 843,18 0403 10 91  0403 10 93  0403 10 99  0403 90 71 587,62 0403 90 73 630,17 0403 90 79 843,18 0403 90 91  0403 90 93  0403 90 99  1517 10 10  1517 90 10  1704 10 11  1704 10 19  1704 10 91  1704 10 99  1704 90 51 17-1 * 1704 90 55 17-4 * 1704 90 61 17-4 * 1704 90 65 17-4 * 1704 90 71 17-4 * 1704 90 75 17-1 * 1704 90 81 17-2 * 17-2 7632  1704 90 99 17-3 * 17-3 7632  1806 20 10 18-1 * 1806 20 30 18-1 * 1806 20 50 18-1 * 1806 20 70 18-1 * 1806 20 80 18-2 * 1806 20 95 18-2 * 1806 31 00 18-1 * 1806 32 10 18-4 * 1806 32 90 18-5 * 18-5 7832  1806 90 11 18-4 * No L 279/24 Official Journal of the European Communities 7. 10 . 91 l Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl  100 kg  1806 90 19 18-1 * 1806 90 31 18-1 * 1806 90 39 18-3 » 1806 90 50 18-3 * 18-3 7632  1806 90 60 18-4 * 1806 90 70 18-4 » 1806 90 90 18-2 * 1901 10 00 19-4 * 1901 90 90 19-2 * 1902 11 10  1902 11 90  1902 19 11  1902 19 19  1902 19 90  1902 40 10  1903 00 00  1905 30 11 19-1 * 1905 30 19 19-1 * 1905 30 30 19-1 * 1905 30 51 19-1 * 1905 30 59 19-1 * 1905 30 91 19-1 * 1905 30 99 19-1 * 1905 40 00 19-3  19-3 7633  19-3 7634  1905 90 40 19-1 * 1905 90 45 19-1 * 1905 90 55 19-1 * 1905 90 60 19-1 * 1905 90 90 19-1 * 2101 10 99 21-2 * 2101 20 90 21-2 * 2105 00 10  2105 00 91 21-3 6585  21-3 7585  2105 00 99 21-4 6586  21-4 7586  2106 10 90 21-2 * 2106 90 99 21-1 * 21-1 7001  21-1 7002  21-1 7003  21-1 7004  7 . 10 . 91 Official Journal of the European Communities No L 279/25 i Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl  100 kg  2106 90 99 21-1 7635  21-1 7636  21-1 7637  21-1 7642  2905 44 11  2905 44 19  2905 44 91  2905 44 99  3505 10 10  3505 10 90  3823 60 11  3823 60 19  3823 60 91  3823 60 99   7001   7002   7003   7004   7005   7006   7007   7008   7009   7010   7011   7012   7013   7015   7016   7017   7020 '   7021   7022   7023   7024   7025   7026   7027   7028  7029   7030   7031   7032   7033   7035  No L 279/26 Official Journal of the European Communities 7. 10. 91 \ \ \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl  100 kg  7036  7037  7040  7041  7042  7043  7044  7045  7046  7047  7048  7049  7050  7051  7052  7053  7055  7056  7057  7060  7061 478,78 7062 512,09 7063 543,82 7064 588,23 7065 457,77 7066 495,84 7067 529,15 7068 l 560,88 7069 605,29 7070 477,15 7071 515,22 7072 548,53 7073 580,26 7075 498,09 7076 536,16 7077 569,47 7080 857,92 7081 895,99 7082 929,30 7083 961,03 7084 1 005,44 7085 874,98 7086 913,05 7087 946,36 7088 978,09 7 . 10 . 91 Official Journal of the European Communities No L 279/27 \ I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl  100 kg  7090 894,36 7091 932,43 7092 965,74 7095 915,30 7096 953,37 7100 O  7101 (")  7102 0)  7103 (')  7104 C)  7105 C)  7106 C)  7107 C)  7108 0)  7109 (')  7110 (')  7111 (')  7112 0)  7113 C)  7115 0)  7116 O - 7117 C)  7120 C)  7121 (')  7122 (l)  7123 0)  7124 (')  7125 0)  7126 C)  7127 O  7128 C) ~ 7129 (')  7130 O  7131 O  7132 C)  7133 (')  7135 (')  7136 C)  7137 (')  7140 (')  7141 (')  7142 (')  7143 (')  7144 (')  7145 (')  Official Journal of the European Communities 7 . 10. 91No L 279/28 l Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl  100 kg  7146 (')  7147 &lt;')  7148 O  7149 (')  7150 O  7151 (')  7152 O  7153 (')  7155 O - 7156 O - 7157 (') - 7160 (') 467,02 7161 0) 505,09 7162 (l) 538,40 7163 O 570,13 7164 O 614,54 7165 C) 484,08 7166 C) 522,15 7167 (') 555,46 7168 (') 587,19 7169 C) 631,60 7170 O 503,46 7171 (') 541,53 7172 O 574,84 7173 O 606,57 7175 ( ») 524,40 7176 0) 562,47 7177 (') 595,78 7180 O 884,23 7181 (l ) 922,30 7182 (') 955,61 7183 O 987,34 7185 O 901,29 7186 ( ») 939,36 7187 (') 972,67 7188 (l) 1 004,40 7190 O 920,67 7191 ( ») 958,74 7192 (') 992,05 7195 O 941,61 7196 (l ) 979,68 7200 (')  7201 (')  7202 (')  7203 O  7. 10 . 91 Official Journal of the European Communities No L 279/29 \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl  100 kg  7204 (')  7205 O  7206 ( »)  7207 0)  7208 (')  7209 (l)  7210 (l)  7211 (l)  7212 O  7213 (')  7215 C)  7216 C)  7217 (')  7220 O  7221 ( »)  7260 0) 469,83 7261 (') .507,90 7262 (') 541,21 7263 O 572,94 7264 (') 617,35 7265 (l) 486,89 7266 0) 524,96 7267 O 558,27 7268 0) 590,00 7269 ( ») 634,41 7270 (') 506,27 7271 (') 544,34 7272 (') 577,65 7273 ( ») 609,38 7275 (') 527,21 7276 X1) 565,28 7300 (')  7301 (')  7302 O  7303 (')  7304 O  7305 (l)  7306 (l)  7307 (')  7308 (')  7309 O  7310 (')  7311 O  7312 ( »)  7313 (')  No L 279/30 Official Journal of the European Communities 7. 10 . 91 \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy lit France FF Greece Dr Ireland £ Irl  100 kg  7315 (l)  7316 C)  7317 (&gt;)  7320 0)  7321 (l)  7360 C) 504,91 7361 O 542,98 7362 (&gt;) 576,29 7363 0) 608,02 7364 (*) 652,43 7365 O 521,97 7366 (') 560,04 7367 O 593,35 7368 (l) 625,08 7369 ( ») 669,49 7370 C) 541,35 7371 (*) 579,42 7372 O 612,73 7373 O 644,46 7375 (*) 562,29 7376 (') 600,36 7378 0) 583,23 7400 0)  7401 0)  7402 0)  7403 (')  7404 C) 471,39 7405 C)  7406 (')  7407 C)  7408 (')  7409 (') 488,45 7410 (')  7411 (')  7412 (')  7413 O 463,42 7415 (')  7416 O  7417 (')  7420 (')  7421 (')  7460 C) 534,11 7461 C) 572,18 7462 (') 605,49 7463 (') 637,22 7. 10. 91 Official Journal of the European Communities No L 279/31 I \ Positive , Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pu Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl  100 kg  7464 O 681,63 7465 O 551,17 7466 (') 589,24 7467 0) 622,55 7468 O 654,28 7470 (l) 570,55 7471 O 608,62 7472 0) 641,93 7475 O 591,49 7476 0) 629,56 7500 O  . 7501 O  7502 (')  7503 O 473,55 7504 O 517,96 7505 (*)  7506 (')  7507 (') 458,88 7508 O 490,61 7509 (l) 535,02 7510 C)  7511 0)  7512 O 478,26 7513 (') 509,99 7515 O  7516 (l) 465,89 7517 (') 499,20 7520 O  7521 C) 486,83 7560 (') 557,36 7561 O 618,94 7562 (') 628,74 7563 ( ») 660,47 7564 (') 704,88 7565 (*) 574,42 7566 O 612,49 7567 (') 645,80 , 7568 (') 677,53 7570 (') 593,80 7571 C) 631,87 7572 C) 665,18 7575 ( ¢) 614,74 7576 O 652,81 7600 C) 548,15 7601 (') 586,22 No L 279/32 Official Journal of the European Communities 7. 10J 91 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl  100 kg  7602 0) 619,53 7603 (f) 651,26 7604 0) 695,67 7605 0) 565,21 7606 (') 603,28 7607 0) 636,59 7608 0) 668,32 7609 ( ») 712,73 7610 C) 584,59 7611 0) 622,66 7612 O 655,97 7613 (*) 687,70 7615 0) 605,53 7616 (') 643,60 7620 O 626,47 7700 O 617,96 7701 O 656,03 7702 (') 689,34 7703 (l) 721,07 7705 (') 635,02 7706 O 673,09 7707 (') 706,40 7708 0) 738,13 7710 O 654,40 7711 O 692,47 7712 O 725,78 7715 (') 675,34 7716 O 713,41 7720 (l) 552,53 7721 (') 590,60 7722 (') 623,91 7723 (') 655,64 7725 0) 569,59 7726 ( ») 607,66 7727 C) 640,97 7728 (l) 672,70 7730 0) 588,97 7731 O 627,04 7732 O 660,35 7735 O 609,91 7736 O 647,98 7740 (') 710,40 7741 (') 748,47 7742 O 781,78 7745 (') 727,46 7. 10. 91 Official Journal of the European Communities No L 279/33 Positive Negative I CN code i Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pa Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl  100 kg  7746 C) 765,53 7747 C) 798,84 7750 C) 746,84 7751 O 784,91 7758  7759  7760 C) 868,26 7761 0) 906,33 7762 0) 939,64 7765 (') 885,32 7766 (') 923,39 7768  7769  7770 O 904,70 7771 C) 942,77 7778  7779  7780 C) 1 026,13 7781 C) 1 064,20 7785 C) 1 043,19 7786 C) 1 081,26 7788 519,03 7789 557,10 7798 (')  7799 (')  7800 1 222,25 7801 1 260,32 7802 1 293,63 7805 1 239,31 7806 1 277,38 7807 1 310,69 7808 O  7809 0)  7810 1 258,69 7811 1296,76 7818 (')  7819 ( »)  7820 O 1 248,56 7821 &lt; ») 1 286,63 7822 (') 1319,94 7825 C) 1 265,62 7826 (') 1 303,69 7827 O 1 337,00 7828 (l) 545,34 7829 C) 583,41 No L 279/34 Official Journal of the European Communities 7. 10. 91 \ \ \ Positive Negative I CN code Table . Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl  100 kg  7830 0) 1 285,00 7831 C) 1 323,07 7838 O 548,15 7840 O  7841 (')  7842 0)  7843 0)  7844 O  7845 O  7846 O  7847 (l)  7848 (*)  7849 O  7850 (')  7851 C)  7852 (l)  7853 O  7855 ( »)  7856 (l)  7857 (l)  7858 (')  7859 O  7860 C)  7861 O  7862 (')  7863 C)  7864 (l)  7865 (l)  7866 O  7867 ( »)  7868 C)  7869 (l)  7870 0)  7871 (*)  7872 (')  7873 (')  7875 (')  7876 O  7877 (l)  7878 (')  7879 (')  7900 (')  7901 O  7902 (l)  7903 O  7. 10 . 91 Official Journal of the European Communities No L 279/35 I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Ut France FF Greece Dr Ireland £ Irl  100 kg  7904 0)  7905 (')  7906 0)  7907 0)  7908 O  7909 0)  7910 0)  7911 O  7912 O  7913 0)  7915 O  7916 C)  7917 (')  7918 C)  7919 0)  7940 O  7941 O  7942 0)  7943 0)  7944 0)  7945 C)  7946 O  7947 0)  7948 C)  7949 0)  7950 0)  7951 C)  7952 0)  7953 (')  7955 0)  7956 O  7957 0)  7958 O  7959 C)  7960 (')  7961 C)  7962 C)  7963 0)  7964 (')  7965 O  7966 (')  7967 O  7968 O  7969 C)  7970 ( »)  No L 279/36 Official Journal of the European Communities 7. 10 , 91 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland \ DM Fl Pu Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl  100 kg  7971 0)  7972 0  7973 0)  7975 0)  7976 C)  7977 C)  7978 C)  7979 O  7980 0)  7981 (l)  7982 0) 466,04 7983 O 497,77 7984 C) 542,18 7985 0)  7986 C)  7987 O 483,10 7988 O 514,83 7990 &lt;l)  7991 C) 469,17 7992 0) 502,48 7995 (')  7996 (') 490,11 Amounts to be deducted 51xx 13,86 52xx 29,30 53xx 46,88 54xx 64,80 55xx 92,41 56xx 133,99 570x 207,92 571x 207,92 572x 291,09 573x 291,09 574x 374,25 5750 374,25 5751 374,25 5760 457,42 5761 457,42 5762 457,42 5765 457,42 5766 457,42 5770 457,42 5771 457,42 7. 10. 91 Official Journal of the European Communities No L 279/37 I I Positive Negative 1 1 CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Ptt Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl  100 kg  5780 540,59 5781 540,59 5785 540,59 5786 540,59 579x 13,86 5808 13,86 5809 13,86 5818 13,86 5819 13,86 582x 13,86 5830 13,86 5831 13,86 5838 29,30 584x 29,30 585x 29,30 586x 46,88 587x 46,88 590x 64,80 591x 64,80 594x 92,41 595x 92,41 596x 133,99 597x 133,99 598x 207,92 599x 207,92 Amounts to be deducted 61xx 12,16 62xx 25,71 63xx 41,13 64xx 56,85 65xx 81,07 66xx 117,55 670x 182,41 671x 182,41 672x 255,38 673x 255,38 674x 328,34 6750 328,34 6751 328,34 6760 401,31 6761 401,31 6762 401,31 6765 401,31 No L 279/38 Official Journal of the European Communities 7. 10. 91 \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pu Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy France FF Greece Dr Ireland £ Irl  100 kg  6766 401,31 6770 401,31 6771 401,31 6780 474,27 6781 474*27 6785 474,27 6786 474,27 679x 12,16 6808 12,16 6809 12,16 6818 12,16 6819 12,16 682x 12,16 6830 12,16 6831 12,16 6838 25,71 684x 25,71 685x 25,71 686x 41,13 687x 41,13 690x 56,85 691x 56,85 694x 81,07 695x 81,07 696x 117,55 697x 117,55 698x 182,41 699x 182,41 7 . 10 . 91 Official Journal of the European Communities No L 279/39 (') If the goods contain butter reduced in price under the Regulation indicated in Table 7 of Chapter 4 of the additional codes, the amount indicated in additional code 7xxx shall be reduced, for formula A and formula C products, by the amount indicated in additional code 5xxx and, for formula B products, by that indicated in additional code 6xxx. The additional code to be declared will be 5rax or 6xxx as appropriate (x representing any figure from 0 to 9). (*) See the additional codes related to the contents of the goods by weight of, respectively, milkfat, milk proteins, starch/glucose, and sucrose/invert sugar/isoglucose. These codes'are mentioned in Annex I to the TAIuC in the tables of Chapters 17, 18 , 19 and 21 . The numbers of the tables are mentioned above in the column 'Table*. The tables are reprinted (OJ No L 153, 17 . 6 . 1991 , p. 52) without prejudice to any later modification of the TARIC. NB: For the application of the additional code : Starch/Glucose The content of the goods (as presented) in starch, its degradation products i.e. all the polymers of glucose, and the glucose, determined as glucose and expressed as starch (on a dry matter basis, 100 % purity; factor for conversion of glucose to starch : 0,9). However, where a mixture of glucose and fructose is declared (in whatever form) or is found to be present in the goods, the amount of glucose to be included in the above calculation is that which is in excess of the fructose content of the goods. Sucrose/Invert Sugar/isoglucose The content of the goods (as presented), in sucrose, together with the sucrose which results from expressing as sucrose any mixture of glucose and fructose (the sum of the amounts of these two sugars multiplied by 0,95), which is declared (in whatever form) or found to be present in the goods . However, where the fructose content of the goods is less than the glucose content, the amount of glucose to be included in the above calculation shall be an amount equal, by weight, to that of fructose. Note : In all cases, where a hydrolysis product of lactose is declared, and/or galactose is found to be present among the sugars, then the amount of glucose equal to that of galactose is deducted from the total glucose content before any other calculations are carried out. Milk proteins Milk proteins, excluding those contained in the whey, casein and/or caseinates, added to the product. No L 279/40 Official Journal of the European Communities 7. 10. 91 ANNEX II Monetary coefficients Products Member States Germany Netherlands UnitedKingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal  Beefandveal ________ 1,015  0,978 0,988  Milk and milk products        1,015  0,978 0,988  Pigmeat  Sugar _______ 1,015  0,982 0,988  Cereals _______ 1,015  0,982 0,988  Eggs and poultry and albumins             Wine         Processed products (Regulation (EEC) No 3033/80):  to be applied to charges        1,015  0,978 0,988  to be applied to refunds :  cereals _______ 1,015  0,982 0,988  milk _______ 1,015  0,978 0,988 -r sugar        1,015  0,982 0,988  Jams and marmalades (Regulation (EEC) No 426/86)             Olive oil sector        1,018  ¢  